Appeal, as limited by appellant’s brief, from so much of an order as dismisses the first and third causes of action contained in the amended complaint as to respondent Bank of Rockville Centre Trust Company. Order modified by adding the words “ with leave to plead over said ‘ First ’ and ‘ Third ’ causes of action as to said defendant” after the words “Bank of Rockville Centre Trust Company” in the first ordering paragraph. As so modified, order insofar as appealed from unanimously affirmed, with $10 costs and disbursements to respondents. Such further amended pleading shall be served within twenty days after the entry of the order hereon. In our opinion, the first and third causes of action were properly dismissed as to respondent Bank of Rockville Centre Trust Company. Despite the prolixity of what is conceded to be an inartistically drawn complaint, there is a possibility of pleading sufficient and sound causes of action. Under the circumstances, we are granting to appellant a further opportunity to plead. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.